Exhibit 10.1

 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of September 1, 2011 (this
“Amendment”), modifies that certain Credit Agreement, dated as of January 4,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among RADIOSHACK CORPORATION, a Delaware
corporation (the “Borrower”), the guarantors from time to time party thereto
(the “Facility Guarantors”), the financial institutions from time to time party
thereto (collectively, the “Lenders”), and BANK OF AMERICA, N.A., as
administrative agent and collateral agent (in such capacity, the “Administrative
Agent”) for itself and the other Lenders.  Capitalized terms used herein and not
defined shall have the meaning assigned to such terms in the Credit Agreement.
 
RECITALS
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the terms and provisions of the Credit
Agreement, as specifically set forth in this Amendment; and
 
WHEREAS, the Administrative Agent and each of the undersigned Lenders are
prepared to amend the Credit Agreement on the terms, subject to the conditions
and in reliance on the representations set forth herein.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
 
Section 1.                      Amendments to Credit Agreement.


(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
restating the following definitions in their entirety as follows:


“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus, (b) without
duplication, (i) banker's acceptances, bank guaranties, time deposits and
similar instruments issued and outstanding at such time by any Issuing Bank for
the account of the Borrower or any Subsidiary of the Borrower in connection with
Commercial Letters of Credit and (ii) the Dollar Equivalent of all amounts
theretofore drawn or paid under Letters of Credit for which the applicable
Issuing Bank has not then been reimbursed.
 
“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties or
any of their Subsidiaries, (b) any transaction which arises out of any Bank
Product entered into with any Loan Party, as each may be amended from time to
time and (c) any Guarantee made by a Loan Party in favor of a Lender or any
Affiliate of a Lender of any credit facility, Indebtedness or other credit
extension or credit accommodation permitted by Section 6.03(p) and made by a
Lender or any of its Affiliates to or for the benefit of an Excluded Subsidiary.

 
 

--------------------------------------------------------------------------------

 



(b) Paragraph (a) of Section 2.11 (Letters of Credit) of the Credit Agreement is
hereby amended by restating the second proviso contained in paragraph (a) in its
entirety as follows:


provided, further, that no Letter of Credit shall be issued if an Issuing Bank
shall have received notice, at least one Business Day prior to the requested
date of issuance or amendment of any Letter of Credit, from the Administrative
Agent, any Lender or any Loan Party stating that the conditions to such issuance
or amendment have not been met (which notice shall remain effective until
revoked by the Administrative Agent);


(c) Paragraph (h) of Section 2.11 of the Credit Agreement is hereby amended by
restating such paragraph (h) in its entirety as follows:


(h)           Whenever the Borrower desires that any Issuing Bank issue a Letter
of Credit (or the amendment, renewal or extension (other than automatic renewal
or extensions) of an outstanding Letter of Credit), the Borrower shall give to
the applicable Issuing Bank and the Administrative Agent at least three (3)
Business Days’ (or such shorter period as the Administrative Agent and
applicable Issuing Bank may agree in a particular instance in their sole
discretion) prior written (including, without limitation, by telegraphic, telex,
facsimile or cable communication) notice specifying the date on which the
proposed Letter of Credit is to be issued, amended, renewed or extended (which
shall be a Business Day), the Stated Amount of the Letter of Credit so
requested, the expiration date of such Letter of Credit, the name and address of
the beneficiary thereof, and the provisions thereof.  If requested by the
applicable Issuing Bank, the Borrower shall also submit documentation on such
Issuing Bank’s standard form in connection with any request for the issuance,
amendment, renewal or extension of a Letter of Credit, provided that in the
event of a conflict or inconsistency between the terms of such documentation and
this Agreement, the terms of this Agreement shall supersede any inconsistent or
contrary terms in such documentation and this Agreement shall control.


(d) Section 6.03 (Indebtedness) of the Credit Agreement is hereby amended by:
i.  
deleting the word “and” appearing at the end of clause (n) of such Section 6.03;



ii.  
deleting the period (“.”) at the end of clause (o) of such Section 6.03 and
inserting in lieu thereof “; and”; and



iii.  
inserting the following new clause (p) immediately following existing clause (o)
of such Section 6.03:


 
 

--------------------------------------------------------------------------------

 

“(p)                 Indebtedness of Excluded Subsidiaries in an aggregate
amount not to exceed $50,000,000 at any one time outstanding.”


 
Section 2.                      Conditions Precedent.  This Amendment shall
become effective as of the date first written above (the “Effective Date”) upon
the satisfaction of the following conditions precedent:
 
(a)           Documentation.  The Administrative Agent shall have received a
fully-executed and effective Amendment, executed by the Borrower, the Facility
Guarantors, the Administrative Agent and the Required Lenders.
 
(b)           No Default.  On the Effective Date and after giving effect to this
Amendment, no event shall have occurred and be continuing that would constitute
a Default or an Event of Default.
 
Section 3.                      Banker's Acceptances.  The Administrative Agent,
the Lenders and the Loan Parties hereby acknowledge and agree that (a) each
Issuing Bank may from time to time in its discretion issue banker's acceptances,
bank guaranties, time deposits and similar instruments (collectively, “Banker's
Acceptances”) for the account of the Borrower or any Subsidiary of the Borrowers
in connection with Commercial Letters of Credit issued under the Credit
Agreement and (b) all such Banker's Acceptances shall be treated as Commercial
Letters of Credit for all purposes of the Credit Agreement and shall constitute
Obligations secured by all Collateral.


Section 4.                      Representations and Warranties; Reaffirmation of
Grant.  The Borrower hereby represents and warrants to Administrative Agent and
the Lenders that, as of the date hereof and after giving effect to this
Amendment, (a) all representations and warranties of the Loan Parties set forth
in the Credit Agreement and in any other Loan Document are true and correct in
all material respects on and as of the date hereof to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date, provided that any representation and
warranty which is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates, (b) no Default or Event of Default has occurred and is continuing, (c)
the Credit Agreement and all other Loan Documents are and remain legally valid,
binding obligations of the Loan Parties party thereto, enforceable against each
such Loan Party in accordance with their respective terms and (d) each of the
Security Documents to which such Loan Party is a party and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
as set forth in such respective Security Documents.


Section 5.                      Survival of Representations and Warranties.  All
representations and warranties made in this Amendment or any other Loan Document
shall survive the execution and delivery of this Amendment, and no investigation
by the Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.

 
 

--------------------------------------------------------------------------------

 



 
Section 6.                      Amendment as Loan Document.  This Amendment
constitutes a “Loan Document” under the Credit Agreement.


Section 7.                      Costs and Expenses.  The Borrower shall pay on
demand all reasonable out-of-pocket costs and expenses of the Administrative
Agent (including the reasonable fees, charges and disbursements of counsel to
the Administrative Agent) incurred in connection with the preparation,
negotiation, execution and delivery of this Amendment.


Section 8.                      Governing Law.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF
THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).


Section 9.                      Execution.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier (or electronic mail (including in PDF format)) shall be
effective as delivery of a manually executed counterpart of this Amendment.


Section 10.                      Limited Effect.  This Amendment relates only to
the specific matters expressly covered herein, shall not be considered to be an
amendment or waiver of any rights or remedies that the Administrative Agent or
any Lender may have under the Credit Agreement, under any other Loan Document
(except as expressly set forth herein) or under Law, and shall not be considered
to create a course of dealing or to otherwise obligate in any respect the
Administrative Agent or any Lender to execute similar or other amendments or
waivers or grant any amendments or waivers under the same or similar or other
circumstances in the future.


Section 11.                      Ratification by Facility Guarantors.  Each of
the Facility Guarantors acknowledges that its consent to this Amendment is not
required, but each of the undersigned nevertheless does hereby agree and consent
to this Amendment and to the documents and agreements referred to herein.  Each
of the Facility Guarantors agrees and acknowledges that such Guarantor’s
obligations under the Loan Documents shall remain in full force and effect and
nothing herein shall in any way limit such obligations, all of which are hereby
ratified, confirmed and affirmed in all respects.


[Remainder of page intentionally blank.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
 

 
 RADIOSHACK CORPORATION,
as Borrower
       By:           /s/  Mark
Barfield                                                          Name:     Mark
Barfield    Title:       Vice President and Treasurer

 

   RADIOSHACK CUSTOMER SERVICE LLC, as a Facility Guarantor      
 By:           /s/  Mark
Barfield                                                        
 Name:      Mark Barfield    Title:        Vice President and Treasurer

 

   RADIOSHACK GLOBAL SOURCING CORPORATION, as a Facility Guarantor      
 By:           /s/  Mark
Barfield                                                        
 Name:      Mark Barfield    Title:        Vice President and Treasurer

 

   RADIOSHACK GLOBAL SOURCING LIMITED PARTNERSHIP, as a Facility Guarantor      
 By: RadioShack Corporation, its general partner        By:           /s/  Mark
Barfield                                                          Name:     
Mark Barfield    Title:        Vice President and Treasurer

 
 

   RADIOSHACK GLOBAL SOURCING, INC., as a Facility Guarantor      
 By:           /s/  Mark
Barfield                                                        
 Name:      Mark Barfield    Title:        Vice President and Treasurer    

 
 

 

Signature Page to First Amendment to RSH Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
 SCK, INC. ,
 as a Facility Guarantor
       By:           /s/  Mark
Barfield                                                        
 Name:      Mark Barfield    Title:        Vice President and Treasurer

 

 
 TANDY FINANCE CORPORATION,
 a Facility Guarantor
       By:           /s/  Mark
Barfield                                                         Name:      Mark
Barfield    Title:        Vice President and Treasurer

 

   TE ELECTRONICS LP, as a Facility Guarantor        By: RadioShack Corporation,
its general partner        By:            /s/  Mark Barfield    Name:       Mark
Barfield    Title:         Vice President and Treasurer

                                                   

   TRS QUALITY, INC., as a Facility Guarantor        By:           /s/  Joel H.
Tiede                                                          Name:      Joel
H. Tiede    Title:        President    

 
 

   IGNITION L.P., as a Facility Guarantor        By: RadioShack Corporation, its
general partner        By:           /s/  Mark
Barfield                                                        
 Name:      Mark Barfield    Title:        Vice President and Treasurer


 
 

 

Signature Page to First Amendment to RSH Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

   BANK OF AMERICA, as Administrative Agent, Swingline Lender, a Lender and an
Issuing Bank        By:        /s/ David Vega      Name:   David Vega  
 Title:      Managing Director

                                                  

   WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as an Issuing Bank  
     By:        /s/ Connie Liu      Name:   Connie Liu    Title:     Vice
President

                                                

   REGIONS BANK, as a Lender        By:      Name:    Title:

                                                     

   JPMORGAN CHASE BANK, N.A., as a Lender        By:         /s/ Kevin D.
Padgett       Name:   Kevin D. Padgett    Title:     Vice President

 
 
                                                   

 

Signature Page to First Amendment to RSH Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

   HSBC BANK USA N.A., as a Lender        By:        /s/ Andrew Brown    Name:  
Andrew Brown    Title:     Vice President

                                                       

   SOVEREIGN BANK, as a Lender        By:             Name:    Title:

                                             

   FIFTH THIRD BANK, as a Lender        By:        /s/ Mike Mendenhall  
 Name:   Mike Mendenhall    Title:     Vice President

                                                      

   PNC BANK, NATIONAL ASSOCIATION, as a Lender        By:        /s/ Jonathan
Parker    Name:   Jonathan Parker    Title:     Officer

                                                     

   SUNTRUST BANK, as a Lender        By:        /s/ Virginia Sullivan     
 Name:   Virginia Sullivan    Title:     Vice President

 
                                                        

 

Signature Page to First Amendment to RSH Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

   KEYBANK NATIONAL ASSOCIATION, as a Lender        By:          /s/ Paul A.
Taubeneck    Name:    Paul A. Taubeneck    Title:      Vice President

                                                     

   COMPASS BANK, as a Lender        By:          /s/ Ramon Garcia  
 Name:    Ramon Garcia    Title:      Vice President

 
                                         
      Signature Page to First Amendment to RSH Credit Agreement
 
 

--------------------------------------------------------------------------------